Citation Nr: 0123543	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  95-17 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mark A. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming which denied service connection for PTSD.

This case was previously before the Board upon two occasions.  
In June 1998, the veteran's appeal was remanded by the Board 
for additional evidentiary development.  After the requested 
development was accomplished, the case was returned to the 
Board.  By decision of August 1999, the Board denied the 
benefit sought. 

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
October 2000, pursuant to a joint motion for remand, the 
Court remanded the case to the Board.


REMAND

During the course of developing evidence to support the 
veteran's claim for entitlement to service connection for 
PTSD, the RO requested information regarding the veteran's 
claimed stressor events from the United States Marine Corps 
Historical Center Archives Section during the period of time 
from March 25, 1968, to June 10, 1970.  However, due to its 
policy regarding copying fees, the Archives Section only 
provided information for the period of time between March and 
November 1968.  

In the October 2000 Joint Motion for Remand, the parties to 
the case agreed that the VA is not required to pay for copies 
of the archives' information reflecting the time period 
between November 1968 and June 1970.  The parties also 
agreed, however, that the VA is required to notify the 
veteran that he could choose to pay for the copies himself, 
if he so desired.  Thus, the case must be returned to the RO 
so that such notification may be accomplished.  

The parties to the Joint Motion also noted that subsequent to 
the adjudication of the veteran's claim, the law regarding 
PTSD claims, 38 C.F.R. § 3.304(f), has changed, citing Harth 
v. West, 14 Vet. App. 1, 5 (2000).

Subsequent to the Board's now-vacated decision, there was a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The VCAA is therefore applicable to this case.  
Recently-enacted regulations implementing the VCAA are 
applicable as well.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.   

Additionally, in May 2001, the veteran's attorney filed new 
evidence with the Board, consisting of historical records.  
RO review of the new evidence was not waived.  See 38 C.F.R. 
§ 20.1304 (2000).  Upon remand, the RO will have the 
opportunity to review this new evidence.

Accordingly, this case is REMANDED for the following action:

1.  The RO should notify the veteran of 
the availability of additional information 
at the United States Marine Corps 
Historical Center Archives Section which 
may support his claim and of the fact that 
he will have to pay for copies of this 
information, if he desires it.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
in particular 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2001) are fully 
complied with and satisfied. 

3.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD, applying the 
current law and standard of review.  The 
RO should also be informed by the joint 
motion for remand, as granted by the Court 
in October 2000.  If the benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


